Citation Nr: 1633506	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan

THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of fracture to right great toe and crushing injury to right second toe (right foot disability).

3.  Entitlement to an increased (compensable) rating for right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions by the RO in Detroit, Michigan. 

In October 2010, the RO, inter alia, granted service connection for bilateral hearing loss and assigned a zero percent (noncompensable) rating, effective October 6, 2009; and denied the Veteran's claim for an increased (compensable) rating for right foot disability.  In October 2010, the Veteran filed a notice of disagreement (NOD) with respect to those issues.  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In a June 2013 rating decision, the RO, inter alia, reopened the Veteran's claim for service connection for right knee disability, to include as secondary to his service-connected right foot disability, but denied the claim on the merits.  In July 2013, the Veteran filed a NOD.  The RO issued a SOC in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In July 2012, the Veteran requested a Board hearing before a Veterans Law Judge.  However, in January 2015, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2015).

In April 2015, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

In May 2015, the Board reopened the Veteran's claim for service connection for right knee disability, to include as secondary to his service-connected right foot disability, and remanded the claim for service connection, on the merits.  The Board characterized the bilateral hearing loss claim on as one for a higher initial rating (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999)), and remanded the claims for an initial, compensable rating for bilateral hearing loss and an increased (compensable) rating for a right foot disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

Also, with respect to the bilateral hearing loss claim, after completing the requested development, the AMC continued to deny the claims (as reflected in the January 2016 supplemental SOC (SSOC)) and returned these matters to the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing system.

The Board's decision on the claim for higher initial rating for bilateral hearing loss is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on this part, is required..


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the October 6, 2009, effective date of the award of service connection, audiometric testing has revealed hearing acuity no worse than Level III in each ear. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

An October 2009 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for bilateral hearing loss.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the October 2010 award of service connection for bilateral hearing loss, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a June 2012 SOC set forth the applicable criteria for higher ratings for hearing loss.  The timing and form of each suffices, in part, for Dingess/Hartman.

Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records (as requested by the Board in its May 2015 remand) and reports of VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No other records have been obtained and, significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.   

The Veteran generally contends that the severity of his bilateral hearing loss warrants a higher rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a higher rating for bilateral hearing loss must be denied.

The report of an August 2010 VA audiology examination reflects that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 84 percent in the right ear and 78 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
55
65
49
LEFT
20
55
60
55
47

Applying the method for evaluating hearing loss to the testing results reveals a Level II hearing in the right ear and Level III hearing in the left ear according to Table VI.  Combining Level II hearing for the right ear and Level III hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R.  § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

The report of a January 2016 VA audiology examination reflects that the Veteran reported that his hearing loss had worsened.  Regarding the functional and occupational effects of hearing loss, the audiologist stated that the Veteran's hearing loss does not impact his ordinary conditions of daily life, including ability to work.  Speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
70
75
62
LEFT
40
70
65
75
62

Applying the method for evaluating hearing loss to the testing results reveal a Level III hearing in the right ear and a Level III hearing in the left ear according to Table VI.  Combining Level III hearing for the right ear and Level III hearing for the left ear according to Table VII results in a noncompensable rating.  38 C.F.R.  § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R.  § 4.86.  

The Board notes that the claims file includes treatment records which pertain to VA treatment received by the Veteran through September 2015.  These records demonstrate that the Veteran continued to be followed during that time for hearing loss and that he had been issued hearing aids.  Nonetheless, they do not include any testing results that may be considered in evaluating the Veteran's bilateral hearing loss.  

In view of the above, the Board finds that the currently assigned noncompensable rating for the Veteran's bilateral hearing loss, throughout the course of the appeal, is appropriate.

In evaluating the disability under consideration, the Board has considered the Veteran's general assertion that a higher rating is warranted.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board notes that, in the audiology examination reports of record, the audiologists did not identify any alleged functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447  (2007)); 38 C.F.R. § 3.321.  Indeed, the 2016 examiner's comments suggest that the Veteran did not then describe any such effects, and no description such effects are elsewhere reflected in the record.  The  Board further notes that, while the functional effects of hearing loss would be relevant to a claim for a higher rating on an extra-schedular basis, here, neither the Veteran nor his representative has asserted the Veteran's entitlement to an extra-schedular rating for left ear hearing loss, and such is not otherwise raised by any evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Notably, the record does not reflect that neither the Veteran nor is his representative has alleged any specific functional effects associated with the Veteran's left ear hearing loss.  On these facts, the Board finds that the absence of discussion as to the functional effects of the Veteran's bilateral hearing loss does not render the audiology examination reports of record inadequate for rating purposes.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Fenderson, and the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable rating for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2015, the Board remanded the Veteran's claim of entitlement to service connection for a right knee disability to, among other things, obtain a VA opinion as to whether the Veteran's right knee disability was caused or aggravated by his service-connected right foot disability.  In the May 2015 remand, the Board noted that the Veteran submitted a private medical opinion that provided a nexus between his right knee disability and his service-connected right foot disability.  The private opinion reasoned that the Veteran's right foot disability altered his gait, which disturbed his right knee disability.  

Pursuant to the Board's May 2015 remand, the Veteran was afforded a VA examination in September 2015.  The VA examiner opined that the Veteran's right knee disability was not caused by his service-connected right foot disability.  The VA examiner reasoned that the Veteran's service treatment records (STRs) were absent any notation of a right knee disability and his medical records do not support a right knee disability secondary to his right foot disability.  

In a November 2015 addendum opinion, the VA examiner opined that the Veteran's right knee disability was not aggravated by his service-connected right foot disability.  The VA examiner provided the same rationale that she provided in her September 2015 VA opinion.  

The Board finds that another medical opinion is needed, as the September 2015 VA examiner did not provide a through rationale, based her negative opinion solely upon the absence of documented treatment, and failed to address favorable evidence of record, namely the March 2013 private opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (noting that a VA medical examiner cannot rely on the absence of medical records corroborating a reported in-service injury to conclude that there is no relationship between the Veteran's current disability and his military service); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).

As for the Veteran's service-connected right foot disability, in May 2015, the Board remanded the claim for an increased, compensable rating for the right foot disability to, among other things, obtain a VA examination as to the current severity of the disability.  In the May 2015 Board remand, the Board directed the VA examiner, in part, to describe the extent, frequency and/or severity of all current manifestations, provide an assessment of the overall disability as mild, moderate, moderately severe, or severe, and whether, due to such manifestations, there is actual, or comparable, loss of use of the foot. 

In September 2015, the Veteran was afforded a VA examination as to his right foot; however, the VA examiner did not describe the extent, frequency and/or severity of all current manifestations should, provide an assessment of the overall disability as mild, moderate, moderately severe, or severe, or indicate whether there is actual, or comparable, loss of use of the foot.  As such, further remand of this matter for VA examination to obtain the requested information as to the current nature and severity of his service-connected right foot disability is warranted.  Stegall, supra.  Also, on examination, the examiner is to include range of motion testing of the foot, to include noting the point at which pain begins, on both active and passive motion, and in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2015); Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016) (interpreting the final sentence of 38 C.F.R. § 4.59).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his claim(s)-in particular, the increased rating claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails, without good cause, to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since September 2015.

The Board also notes that potentially pertinent private treatment records may be outstanding.  For example, March 1985 treatment records and the Veteran's April. 2010 statement indicate that the Veteran reported that he underwent a right knee meniscectomy from Dr. Waring in 1972.  Such evidence also indicates that the Veteran received Workers Compensation due to his right knee surgery in 1972.  However, so such records have been submitted or requested.

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include treatment records from Dr. Waring and Workers Compensation records, referenced above.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability, (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007)), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to include medical records pertaining to medical treatment/surgery from Dr. Waring, and records associated with a Workers Compensation award, in the 1970's. .

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA foot examination by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify, and describe the extent, frequency and/or severity, of all current manifestations of the Veteran's service-connected right foot disability.

The examiner should conduct range of motion testing of the foot (expressed in degrees), to include active motion, passive motion, and weight-bearing, with comparison to the left foot.  


The examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right foot.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  
		
In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right foot due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Also, considering all manifestations of the Veteran's service-connected right foot disability, the physician should provide an assessment of the overall disability as mild, moderate, moderately severe, or severe.  The physician should also indicate whether, due to such manifestations, there is actual, or comparable, loss of use of the foot.

All examination findings/ testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination of his right knee by an appropriate physician.

The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's right knee disability 

(a) had its onset during service, or is otherwise medically related to in-service injury or disease; or if not,

(b) was caused, OR is aggravated (worsened beyond the natural progression) by his service-connected right foot disability.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b) (which will require the examiner to determine, to the extent possible, the baseline level of the disability prior to aggravation). 

In addressing the above, the examiner must consider and discuss all pertinent medical, and other objective evidence, to include the March 2013 private opinion, and all lay assertions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails, without good cause, to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the remaining matters on appeal.  

If the Veteran fails, without good cause, to report to the foot examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the Veteran's disability, pursuant to Hart (cited above), is warranted).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate 
time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


